               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


EDWIN WAYNE JOYCE,                 )
                                   )
                Plaintiff,         )
                                   )
    v.                             )         1:20CV957
                                   )
MAURY CI, et al.,                  )
                                   )
                Defendants.        )


                                 ORDER

    This matter is before this court for review of the

Recommendation filed on October 19, 2020, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 2.) In the

Recommendation, the Magistrate Judge recommends that this action

be filed and dismissed sua sponte without prejudice to Plaintiff

filing a new complaint, on the proper forms, which corrects the

defects of the current Complaint. The Recommendation was served

on the parties to this action on October 19, 2020. (Doc. 3.)

Plaintiff filed objections, (Doc. 4), to the Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations




     Case 1:20-cv-00957-WO-LPA Document 5 Filed 01/06/21 Page 1 of 2
made by the [M]agistrate [J]udge. . . .       [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which the objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 2), is ADOPTED. IT IS FURTHER ORDERED that

this action be, and is hereby, dismissed without prejudice to

Plaintiff filing a new complaint, on the proper forms, which

corrects the defects of the current Complaint. A Judgment

dismissing this action will be entered contemporaneously with

this Order.

    This the 6th day of January, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 2 -




     Case 1:20-cv-00957-WO-LPA Document 5 Filed 01/06/21 Page 2 of 2
